Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 3-5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the first conductive layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the first dielectric structure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first conductive layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the first dielectric structure" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the thermal treatment process" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the first dielectric structure" in line 4.  There is insufficient antecedent basis for this limitation in the claim.


Regarding claims 3 and 4, it is unclear if the first conductive layer and the first dielectric structure are conductive pillars and dielectric caps as taught in claim 1 or additional layers undisclosed until now. 
Regarding claim 5, it is unclear if the thermal treatment process is the transformation process or an additional process to the transformation.
Claims 3-5 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of the claims; hence, it would not be proper to reject the claims on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuo (US Pat. Pub. 2021/0050413).
The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Kuo teaches a method for preparing a semiconductor device, comprising:
Forming a plurality of composite pillars over a substrate, wherein the composite pillars includes conductive pillars and dielectric caps over the conductive pillars [fig. 4, composite pillar 106, conductive pillar 107a and dielectric cap 109a];
Transforming a sidewall portion of the conductive pillar into a first transformed portion [fig. 8, 113a is a transformed portion];
Removing the first transformed portion such that a width of the dielectric cap is greater than a width of a remaining portion of the conductive pillar [fig. 9, 113a is removed];
Forming a supporting pillar between adjacent two of the plurality of composite pillars [fig. 7, 112]; and
Forming a sealing layer at least contacts a top portion of the supporting pillar and a top of the dielectric cap, and air spacers are formed between the sealing layer, the supporting pillar and the remaining portions of the conductive pillars [fig. 12, 150].
Regarding claim 2, Kuo discloses the method for preparing a semiconductor device of claim 1, wherein forming a support pillar between adjacent two of the plurality of composite pillars comprises:
Forming a temporary layer having an opening over the substrate, between the adjacent two of the composite pillars [fig. 5, 108-1 with openings exposing the substrate];
Forming the supporting pillar in the opening [fig. 6, 112]; and
Removing the temporary layer from the substrate, while leaving the supporting pillar between the adjacent two of the plurality of composite pillars [fig. 7, 108-1 is removed, 112 remains].
Regarding claim 7, Kuo teaches the method for preparing a semiconductor device of claim 1, wherein the sealing layer has an intervening portion contacting the top portion of the supporting pillar and the top portion of the dielectric cap, and the intervening portion has a bottom end higher than a bottom end of the dielectric cap [fig. 12, 115 has a bottom portion above the bottom of 109a/b].
Regarding claim 8, Kuo teaches the method for preparing a semiconductor device of claim 1, wherein the sealing layer is formed to enclose a first air spacer at one side of the conductive pillar and a second air spacer at the other side of the conductive pillar, a first shape of the first air spacer is different from a second shape of the second air spacer [fig. 12, the first air spacer 150 on the left side of 1107a has different shape than air spacer 150 on the right side of 1107a, they are mirrored, therefore different].
Allowable Subject Matter
Claims 6, 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        







/JAEHWAN OH/Primary Examiner, Art Unit 2816